Exhibit 10.1

 

[g205203kg01i001.jpg]

 

EXECUTION VERSION

 

November 8, 2010

 

Covance Inc.

210 Carnegie Center

Princeton, New Jersey 08540

 

Ladies and Gentlemen:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities LLC, as agent for JPMorgan Chase Bank, National Association, London
Branch (the “Seller”), and Covance Inc., a Delaware corporation (the
“Purchaser”), on the Trade Date specified below (the “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

This Confirmation evidences a complete and binding agreement between the Seller
and the Purchaser as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law but without regard to its choice of law provisions) on
the Trade Date.  In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  (a) As used in this Confirmation, the following
terms shall have the following meanings:

 

“10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for United
States exchanges and quotation systems, during the regular trading session for
the Exchange (or, if applicable, the Successor Exchange on which the Common
Stock has been listed in accordance with Section 7.01(c)) on such Trading Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades in the consolidated system on such Trading Day, (iii) trades
that occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Trading Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.  The
Purchaser acknowledges that the Calculation Agent may refer to the Bloomberg
Page “CVD <Equity> AQR SEC” (or any successor thereto), in its judgment, for
such Trading Day to determine the 10b-18 VWAP.

 

“Additional Termination Event” has the meaning set forth in Section 7.01.

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the second paragraph of this
Confirmation.

 

“Affected Party” has the meaning set forth in Section 14 of the Agreement.

 

“Affected Transaction” has the meaning set forth in Section 14 of the Agreement.

 

“Affiliated Purchaser” means any “affiliated purchaser” (as such term is defined
in Rule 10b-18) of the Purchaser.

 

“Alternative Termination Delivery Unit” means (i) in the case of a Termination
Event (other than following consummation of a Merger Event or Nationalization)
or Event of Default (as defined in the Agreement), one share of Common Stock and
(ii) in the case of consummation of a Merger Event or Nationalization, a unit
consisting of the number or amount of each type of property received by a holder
of one share of Common Stock in such Merger Event or Nationalization; provided
that if such Merger Event involves a choice of consideration to be received by
holders of the Common Stock, an Alternative Termination Delivery Unit shall be
deemed to include the amount of cash received by a holder who had elected to
receive the maximum possible amount of cash as consideration for his shares.

 

“Averaging Period” means the period of consecutive Trading Days from and
including the first Trading Day following the Hedging Completion Date to and
including the Valuation Completion Date.

 

“Bankruptcy Code” has the meaning set forth in Section 9.07.

 

“Business Day” means any day on which the Exchange is open for trading.

 

“Calculation Agent” means JPMorgan Chase Bank, National Association.

 

“Common Stock” has the meaning set forth in Section 2.01.

 

“Communications Procedures” has the meaning set forth in Annex A hereto.

 

“Confirmation” has the meaning set forth in the first paragraph of this letter
agreement.

 

“Contract Fee” means the amount specified as such in the Pricing Supplement.

 

“Contract Period” means the period commencing on and including the Trade Date
and ending on and including the date all payments or deliveries of shares of
Common Stock pursuant to Article 3 or Section 7.03 have been made.

 

“Default Notice Day” has the meaning set forth in Section 7.02(a).

 

“De-Listing” has the meaning set forth in Section 7.01(c).

 

“Discount” means the amount specified as such in the Pricing Supplement.

 

“Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.

 

“Event of Default” has the meaning set forth in Section 14 of the Agreement.

 

“Exchange” means the New York Stock Exchange.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” means the 147th Trading Day following the Hedging Completion
Date.

 

2

--------------------------------------------------------------------------------


 

“Extraordinary Cash Dividend” means the per share cash dividend or distribution,
or a portion thereof, declared by the Purchaser on shares of Common Stock that
is classified by the board of directors of the Purchaser as an “extraordinary”
dividend.

 

“Hedging Completion Date” means the Trading Day on which the Seller completes
the establishment of its initial hedge position with respect to this
Transaction.

 

“Hedging Price” means the volume weighted average of the per share prices at
which the Seller (or an affiliate of the Seller) purchases shares of Common
Stock during the Hedging Period to establish Seller’s initial hedge position
with respect to this Transaction.

 

“Hedging Period” has the meaning set forth in Section 2.04(a).

 

“Hedging Threshold Price” means the price per share equal to the quotient of
(A) the Purchase Price divided by (B) the product of the percentage contained in
the definition of the Upside Threshold and the Initial Number of Shares.

 

“Indemnified Person” has the meaning set forth in Section 9.02.

 

“Indemnifying Party” has the meaning set forth in Section 9.02.

 

“Initial Number of Shares” means the number of shares of Common Stock specified
as such in the Pricing Supplement.

 

“Initial Settlement Date” means the first Business Day immediately following the
Trade Date.

 

“Merger Event” has the meaning set forth in Section 7.01(d).

 

“Minimum Delivery Number” means the number of shares of Common Stock, rounded
down to the nearest integer, equal to (A) the Purchase Price divided by (B) the
Upside Threshold.

 

“Nationalization” has the meaning set forth in Section 7.01(e).

 

“Obligations” has the meaning set forth in Section 9.02.

 

“Pricing Supplement” means the Pricing Supplement attached hereto as Annex B.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchaser” has the meaning set forth in the first paragraph of this
Confirmation.

 

“Purchaser Share Cap” means, for any date, the lesser of (x) (i) 11,400,000
shares of Common Stock, minus (ii) the net number of shares of Common Stock
delivered by the Purchaser to the Seller in respect of this Transaction on or
prior to such date, plus (iii) the net number of shares of Common Stock
delivered by the Seller to the Purchaser in respect of this Transaction on or
prior to such date, subject to proportionate adjustments in the event of a stock
split, recombination or other event within the Purchaser’s control that has a
dilutive or concentrative effect on the theoretical value of the Common Stock
and (y) 19.9% of the number of shares of Common Stock outstanding as of the
Trade Date.

 

“Regulation M” means Regulation M under the Exchange Act.

 

“Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).

 

“SEC” means the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the first paragraph hereto.

 

“Seller Share Cap” means, for any date, (i) 32,500,000 shares of Common Stock
minus (ii) the number of shares of Common Stock delivered by the Seller to the
Purchaser in respect of this Transaction on or prior to such date, subject to
appropriate adjustments pursuant to Section 8.02(x).

 

“Seller Termination Share Purchase Period” has the meaning set forth in
Section 7.03.

 

“Settlement Number” means the number of shares of Common Stock equal to (i) the
Valuation Number minus (ii) the Minimum Delivery Number.

 

“Share De-listing Event” has the meaning set forth in Section 7.01(c).

 

“Successor Exchange” has the meaning set forth in Section 7.01(c).

 

“Termination Amount” has the meaning set forth in Section 7.02(a).

 

“Termination Event” has the meaning set forth in Section 14 of the Agreement.

 

“Termination Price” means the value of an Alternative Termination Delivery Unit
to the Seller, as determined by the Calculation Agent.

 

“Trade Date” has the meaning set forth in Section 2.01.

 

“Trading Day” means (x) any day (i) other than a Saturday, a Sunday or a day on
which the Exchange is not open for business, (ii) during which trading of any
securities of the Purchaser on any national securities exchange has not been
suspended, (iii) during which there has not been, in the Seller’s judgment, a
material limitation in the trading of Common Stock or any options contract or
futures contract related to the Common Stock, and (iv) during which there has
been no suspension pursuant to Section 4.02 of this Confirmation, or (y) any day
that, notwithstanding the occurrence of events contemplated in clauses (ii),
(iii) and (iv) of this definition, the Seller determines to be a Trading Day.

 

“Transaction” has the meaning set forth in the first paragraph of this
Confirmation.

 

“Upside Threshold” has the meaning specified as such in the Pricing Supplement.

 

“Valuation Completion Date” has the meaning specified as such in the Pricing
Supplement.

 

“Valuation Number” means the number of shares of Common Stock, rounded down to
the nearest integer, equal to the Purchase Price divided by the Valuation Price;
provided, however, that if such number of shares of Common Stock is less than
the Minimum Delivery Number, the Valuation Number shall be equal to the Minimum
Delivery Number.

 

“Valuation Price” means the average of the 10b-18 VWAPs for all Trading Days in
the Averaging Period minus the Discount.

 

ARTICLE 2
PURCHASE OF THE STOCK

 

Section 2.01.  Purchase of the Stock. Subject to the terms and conditions of
this Confirmation, the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, on November 8, 2010 or on such other
Business Day as the Purchaser and the Seller shall otherwise agree (the “Trade
Date”), a

 

4

--------------------------------------------------------------------------------


 

number of shares of the Purchaser’s common stock, par value $0.01 per share
(“Common Stock”), for a purchase price equal to $250,000,000.00 (the “Purchase
Price”).  The number of shares of Common Stock purchased by the Purchaser
hereunder shall be determined in accordance with the terms of this Confirmation:
provided that if the Seller is unable to borrow or otherwise acquire a number of
shares of Common Stock equal to the Initial Number of Shares for delivery to the
Purchaser on the Initial Settlement Date, the Initial Number of Shares shall be
reduced to such number of shares of Common Stock as the Seller is able to borrow
or otherwise acquire and any amounts payable by the Purchaser pursuant to this
Section 2.02 shall be reduced correspondingly.

 

Section 2.02.  Initial Delivery and Payments.  On the Initial Settlement Date,
the Seller shall deliver the Initial Number of Shares to the Purchaser, upon
payment by the Purchaser of (i) the Purchase Price to the Seller and (ii) the
Contract Fee to J.P. Morgan Securities LLC. Delivery and payment pursuant to
this Section 2.02 shall be effected in accordance with the Seller’s customary
procedures.

 

Section 2.03.  Conditions to Seller’s Obligations.  The Seller’s obligation to
deliver the Initial Number of Shares to the Purchaser on the Initial Settlement
Date is subject to the condition that the representations and warranties made by
the Purchaser in the Agreement shall be true and correct as of the date hereof
and the Initial Settlement Date.

 

Section 2.04.  Hedging Period.  (a) On each Trading Day beginning on the first
Trading Day immediately following the Trade Date and ending on the Hedging
Completion Date, an affiliate of the Seller shall effect, for the account of the
Seller, purchases of shares of Common Stock to establish Seller’s initial
position to hedge the Seller’s price and market risk in connection with this
Transaction (the period of consecutive Trading Days on which such purchases for
this Transaction are effected being collectively referred to as the “Hedging
Period” for this Transaction).

 

(b)                       At the conclusion of the Hedging Period, based on the
amounts and prices at which an affiliate of the Seller effects purchases of
shares of Common Stock during the Hedging Period to establish Seller’s initial
hedge position in connection with this Transaction, the Calculation Agent shall
determine the Hedging Price, the Upside Threshold and the Minimum Delivery
Number for this Transaction; provided that if, at any time during the Hedging
Period, the weighted average price at which the Seller, or an affiliate of the
Seller, has until such time purchased shares of Common Stock in connection with
establishing its initial hedge position with respect to this Transaction equals
to or exceeds the Hedging Threshold Price, the Seller shall have the right to
terminate the Hedging Period as of such time, whereupon (i) the Calculation
Agent shall propose commercially reasonable adjustments to the Upside Threshold
and, solely for the purposes of calculating the Settlement Number pursuant to
Article 3 hereof, the Purchase Price for this Transaction (such adjustments
being made to preserve the fair value of this Transaction to the Seller as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner and ensure that the Seller’s, or its affiliate’s, initial
theoretical delta for this Transaction is equal to the number of shares of
Common Stock purchased by the Seller or an affiliate of the Seller during the
Hedging Period at the time of such termination) and (ii) the Purchaser  may
elect to either accept such adjustments or treat such termination of the Hedging
Period as an Additional Termination Event in respect of which the Purchaser is
the sole Affected Party and this Transaction is the sole Affected Transaction
and with the consequences specified in Section 7.02 and Section 7.03.

 

(c)                        On the first Business Day following the Hedging
Completion Date, in addition to satisfying its obligations under
Section 3.01(a), the Seller shall deliver to the Purchaser a hedging completion
notice, substantially in the form of Exhibit A attached hereto, setting forth
the Hedging Price, the Upside Threshold, the Minimum Delivery Number and the
first day of the Averaging Period for this Transaction.

 

ARTICLE 3
SUBSEQUENT SHARE DELIVERIES

 

Section 3.01.  Subsequent Delivery of Shares.  (a)  On the first business day
immediately following the Hedging Completion Date, the Seller shall deliver to
the Purchaser the number of shares

 

5

--------------------------------------------------------------------------------


 

of Common Stock equal to the excess, if any, of the Minimum Delivery Number over
the Initial Number of Shares.

 

(b)                       On the third Business Day immediately following the
Valuation Completion Date, the Seller shall deliver to the Purchaser the
Settlement Number, if any.

 

(c)                        Delivery pursuant to this Article 3 shall be effected
in accordance with the Seller’s customary procedures.

 

ARTICLE 4
MARKET TRANSACTIONS

 

Section 4.01.  Transactions by the Seller.  (a) The parties agree and
acknowledge that:

 

(i)                           During the Hedging Period and any Seller
Termination Share Purchase Period, the Seller (or its agent or affiliate) may
effect transactions in shares of Common Stock in connection with this
Confirmation.  The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller; provided that the Seller shall use good faith
efforts to make all purchases of Common Stock in a manner that would comply with
the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of
Rule 10b-18 as if such rule were applicable to such purchases.

 

(ii)                        During the Averaging Period, the Seller (or its
agent or affiliate) may effect transactions in shares of Common Stock in
connection with this Confirmation.  The timing of such transactions by the
Seller, the price paid or received per share of Common Stock pursuant to such
transactions and the manner in which such transactions are made, including
without limitation whether such transactions are made on any securities exchange
or privately, shall be within the sole judgment of the Seller; provided that the
Seller shall use good faith efforts to make all purchases of Common Stock (other
than purchases made as part of its dynamic adjustment of its hedge of the put
,call and timing options embedded in this Transaction) in a manner that would
comply with the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and
(c) of Rule 10b-18 as if such rule were applicable to such purchases.

 

(iii)                     The Purchaser shall, at least one day prior to the
first day of the Hedging Period or the Seller Termination Share Purchase Period,
notify the Seller of the total number of shares of Common Stock purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception set
forth in Rule 10b-18(b)(4) by or for the Purchaser or any of its Affiliated
Purchasers during each of the four calendar weeks preceding such day and during
the calendar week in which such day occurs (“Rule 10b-18 purchase” and “blocks”
each being used as defined in Rule 10b-18), which notice shall be substantially
in the form set forth as Exhibit B hereto.

 

(b)                       The Purchaser acknowledges and agrees that (i) all
transactions effected pursuant to Section 4.01 hereunder shall be made in the
Seller’s sole judgment and for the Seller’s own account and (ii) the Purchaser
does not have, and shall not attempt to exercise, any influence over how, when
or whether to effect such transactions, including, without limitation, the price
paid or received per share of Common Stock pursuant to such transactions whether
such transactions are made on any securities exchange or privately.  It is the
intent of the Seller and the Purchaser that this Transaction comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Confirmation
shall be interpreted to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) and the Seller shall take no action that results in the
Transaction not so complying with such requirements.

 

6

--------------------------------------------------------------------------------


 

(c)                        Notwithstanding anything to the contrary in this
Confirmation, the Purchaser acknowledges and agrees that, on any day, the Seller
shall not be obligated to deliver or receive any shares of Common Stock to or
from the Purchaser and the Purchaser shall not be entitled to receive any shares
of Common Stock from the Seller on such day, to the extent (but only to the
extent) that after such transactions the Seller’s ultimate parent entity would
directly or indirectly beneficially own (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time on such day in excess of 8.0% of
the outstanding shares of Common Stock.  Any purported receipt or delivery of
shares of Common Stock shall be void and have no effect to the extent (but only
to the extent) that after any receipt or delivery of such shares of Common Stock
the Seller’s ultimate parent entity would directly or indirectly so beneficially
own in excess of 8.0% of the outstanding shares of Common Stock.  If, on any
day, any delivery or receipt of shares of Common Stock by the Seller is not
effected (any such day, a “Scheduled Delivery Date”), in whole or in part, as a
result of this provision, the Seller’s and Purchaser’s respective obligations to
make or accept such receipt or delivery shall not be extinguished and such
receipt or delivery shall be effected over time as promptly as the Seller
determines (but in no event later than the 30th day following the related
Scheduled Delivery Date), in the reasonable determination of the Seller, that
after such receipt or delivery its ultimate parent entity would not directly or
indirectly beneficially own in excess of 8.0% of the outstanding shares of
Common Stock.

 

Section 4.02.  Adjustment of Transaction for Securities Laws.  (A) 
Notwithstanding anything to the contrary in Section 4.01(a), if, based on the
advice of counsel, Seller reasonably determines that, on any Trading Day,
trading activity that is reasonably necessary in order to manage its economic
hedge in respect of the Transaction would not be advisable in respect of
applicable securities laws, then Seller may extend the Expiration Date, modify
the Averaging Period, or otherwise adjust the terms of the Transaction in its
good faith reasonable discretion to ensure Seller’s compliance with such laws;
provided that such adjustments shall preserve the fair value of the Transaction
to the Seller, as determined by the Calculation Agent in good faith and in a
commercially reasonable manner.  The Seller shall notify the Purchaser of the
exercise of the Seller’s rights pursuant to this Section 4.02(a) upon such
exercise.

 

(b)                       The Purchaser agrees that, during the Contract Period,
neither the Purchaser nor any of its affiliates or agents shall make any
distribution (as defined in Regulation M) of Common Stock, or any security for
which the Common Stock is a reference security (as defined in Regulation M),
other than a distribution meeting the requirements of an exception set forth in
Rules 102(b)(7) or 102(c) of Regulation M, or take any other action that would,
in the view of the Seller, preclude purchases by the Seller of the Common Stock
or cause the Seller to violate any applicable law, rule or regulation with
respect to such purchases.

 

Section 4.03.  Purchases of Common Stock by the Purchaser.  Without the prior
written consent of the Seller (which consent shall not be unreasonably withheld
or delayed), the Purchaser shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18) not to, directly or
indirectly (including, without limitation, by means of a derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any shares of Common
Stock (or equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable for shares of Common Stock during the Contract Period;
provided that this Section 4.03 shall not apply to any of the following:
(A) purchases of shares of Common Stock pursuant to exercises of stock options
granted to former or current employees, officers, directors, or other affiliates
of Purchaser, including the withholding and/or purchase of shares of Common
Stock from holders of such options to satisfy payment of the option exercise
price and/or satisfy tax withholding requirements in connection with the
exercise of such options; (B) purchases  of  shares of Common Stock from 
holders  of  performance  shares  or  units or restricted  shares  or  units 
to  satisfy  tax withholding requirements in connection with vesting; (C) the
conversion or exchange by holders of any convertible  or  exchangeable 
securities  of  the  Purchaser  previously issued;  (D)  purchases  of shares of
Common Stock effected by or for a plan by an agent  independent  of  the
Purchaser  that  satisfy the requirements of Rule 10b-18(a)(13)(ii); or
(E) purchases executed by the Seller or an affiliate of the Seller.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 5
REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

Section 5.01.  Repeated Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with, the
Seller, on the date hereof and on any date on which the Purchaser elects to
receive or make any delivery or payment pursuant to this Confirmation, that:

 

(a)                        Disclosure; Compliance with Laws.  The reports and
other documents filed by the Purchaser with the SEC pursuant to the Exchange Act
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.  The Purchaser is not in possession of any material
nonpublic information regarding the Purchaser or the Common Stock.

 

(b)                       Rule 10b5-1.  The Purchaser acknowledges that (i) the
Purchaser does not have, and shall not attempt to exercise, any influence over
how, when or whether to effect purchases of Common Stock by the Seller (or its
agent or affiliate) in connection with this Confirmation and (ii) the Purchaser
is entering into the Agreement and this Confirmation in good faith and not as
part of a plan or scheme to evade compliance with federal securities laws
including, without limitation, Rule 10b-5 promulgated under the Exchange Act. 
The Purchaser also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c) under the Exchange Act.  Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no amendment, modification or waiver
shall be made at any time at which the Purchaser or any officer or director of
the Purchaser is aware of any material nonpublic information regarding the
Purchaser or the Common Stock.

 

(c)                        No Manipulation.  The Purchaser is not entering into
this Confirmation to create actual or apparent trading activity in the Common
Stock (or any security convertible into or exchangeable for Common Stock) or to
manipulate the price of the Common Stock (or any security convertible into or
exchangeable for Common Stock).

 

(d)                       Regulation M.  The Purchaser is not engaged in a
distribution, as such term is used in Regulation M, that would preclude
purchases by the Purchaser or the Seller of the Common Stock or cause the Seller
to violate any law, rule or regulation with respect to such purchases.

 

(e)                        Board Authorization.  The Purchaser is entering into
this Transaction in connection with its share repurchase program, which was
approved by its board of directors and publicly disclosed, solely for the
purposes stated in such board resolution and public disclosure.  There is no
internal policy of the Purchaser, whether written or oral, that would prohibit
the Purchaser from entering into any aspect of this Transaction, including, but
not limited to, the purchases of shares of Common Stock to be made pursuant
hereto.

 

(f)                          Due Authorization and Good Standing.  The Purchaser
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  This Confirmation has been duly authorized,
executed and delivered by the Purchaser and (assuming due authorization,
execution and delivery thereof by the Seller) constitutes a valid and legally
binding obligation of the Purchaser. The Purchaser has all corporate power to
enter into this Confirmation and to consummate the transactions contemplated
hereby and to purchase the Common Stock in accordance with the terms hereof.

 

(g)                       Certain Transactions.  There has not been any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to the
Purchaser that would fall within the scope of Rule 10b-18(a)(13)(iv).

 

8

--------------------------------------------------------------------------------


 

Section 5.02.  Initial Representations, Warranties and Agreements of the
Purchaser.  The Purchaser represents and warrants to, and agrees with the
Seller, as of the date hereof, that:

 

(a)                        Solvency.  The assets of the Purchaser at their fair
valuation exceed the liabilities of the Purchaser, including contingent
liabilities; the capital of the Purchaser is adequate to conduct the business of
the Purchaser and the Purchaser has the ability to pay its debts and obligations
as such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

(b)                       Required Filings.  The Purchaser has made, and will
use its best efforts to make, all filings required to be made by it with the
SEC, any securities exchange or any other regulatory body with respect to the
Transaction contemplated hereby.

 

(c)                        No Conflict.  The execution and delivery by the
Purchaser of, and the performance by the Purchaser of its obligations under,
this Confirmation and the consummation of the transactions herein contemplated
do not conflict with or violate (i) any provision of the certificate of
incorporation, by-laws or other constitutive documents of the Purchaser,
(ii) any statute or order, rule, regulation or judgment of any court or
governmental agency or body having jurisdiction over the Purchaser or any of its
subsidiaries or any of their respective assets or (iii) any contractual
restriction binding on or affecting the Purchaser or any of its subsidiaries or
any of its assets.

 

(d)                       Consents.  All governmental and other consents that
are required to have been obtained by the Purchaser with respect to performance,
execution and delivery of this Confirmation have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with.

 

(e)                        Investment Company Act.  The Purchaser is not and,
after giving effect to the transactions contemplated in this Confirmation, will
not be required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

(f)                          Commodity Exchange Act.  The Purchaser is an
“eligible contract participant”, as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended.

 

Section 5.03.  Additional Representations, Warranties and Agreements.  The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:

 

(a)                        Agency.  Each party agrees and acknowledges that
(i) J.P. Morgan Securities LLC, an affiliate of the Seller (“JPMS”), has acted
solely as agent and not as principal with respect to this Transaction and
(ii) JPMS has no obligation or liability, by way of guaranty, endorsement or
otherwise, in any manner in respect of this Transaction (including, if
applicable, in respect of the settlement thereof).  Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under this Transaction. JPMS is
authorized to act as agent for the Seller.

 

(b)                       Non-Reliance.  Each party has entered into this
Transaction solely in reliance on its own judgment.  Neither party has any
fiduciary obligation to the other party relating to this Transaction.  In
addition, neither party has held itself out as advising, or has held out any of
its employees or agents as having the authority to advise, the other party as to
whether or not the other party should enter into this Transaction, any
subsequent actions relating to this Transaction or any other matters relating to
this Transaction.  Neither party shall have any responsibility or liability
whatsoever in respect of any advice of this nature given, or views expressed, by
it or any such persons to the other party relating to this Transaction, whether
or not such advice is given or such views are expressed at the request of the
other party.  The Purchaser has conducted its own analysis of the legal,
accounting, tax and other implications of this Transaction and consulted such
advisors, accountants and counsel as it has deemed necessary.

 

Section 5.04.  Representations and Warranties of the Seller.  The Seller
represents and warrants to the Purchaser that:

 

9

--------------------------------------------------------------------------------


 

(a)                        Due Authorization.  This Confirmation has been duly
authorized, executed and delivered by the Seller and (assuming due
authorization, execution and delivery thereof by the Purchaser) constitutes a
valid and legally binding obligation of the Seller. The Seller has all corporate
power to enter into this Confirmation and to consummate the transactions
contemplated hereby and to deliver the Common Stock in accordance with the terms
hereof.

 

(b)                       Right to Transfer.  The Seller will, at the Initial
Settlement Date, have the free and unqualified right to transfer the Number of
Shares of Common Stock to be sold by the Seller pursuant to Section 2.01 hereof,
free and clear of any security interest, mortgage, pledge, lien, charge, claim,
equity or encumbrance of any kind.

 

(c)                        Commodity Exchange Act.  The Seller is an “eligible
contract participant”, as such term is defined in Section 1a(12) of the
Commodity Exchange Act, as amended.

 

ARTICLE 6
ADDITIONAL COVENANTS

 

Section 6.01.  Purchaser’s Further Assurances.  The Purchaser hereby agrees with
the Seller that the Purchaser shall cooperate with the Seller, and execute and
deliver, or use its best efforts to cause to be executed and delivered, all such
other instruments, and to obtain all consents, approvals or authorizations of
any person, and take all such other actions as the Seller may reasonably request
from time to time, consistent with the terms of this Confirmation, in order to
effectuate the purposes of this Confirmation and the Transaction contemplated
hereby.

 

Section 6.02  Purchaser’s Hedging Transactions.  The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Confirmation.

 

Section 6.03.  No Communications.  The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or this Transaction (including any
notices required by Section 6.05) to any employee of the Seller or J.P. Morgan
Securities LLC, other than as set forth in the Communications Procedures
attached as Annex A hereto.

 

Section 6.04.  Maximum Deliverable Number of Shares of Common Stock. 
Notwithstanding any other provision of this Confirmation, the Seller shall not
be required to deliver Settlement Shares, or shares of Common Stock or other
securities comprising the aggregate Alternative Termination Delivery Units, in
excess of the Seller Share Cap.

 

Section 6.05.  Notice of Certain Transactions.  If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement,
(ii) notify the Seller promptly following any such announcement (or, if later,
prior to the opening of trading in the Common Stock on the first day of any
Seller Termination Share Payment Period) that such announcement has been made
and (iii) promptly deliver to the Seller following the making of any such
announcement (or, if later, prior to the opening of trading in the Common Stock
on the first day of any Seller Termination Share Payment Period) a certificate
indicating (A) the Purchaser’s average daily Rule 10b-18 purchases (as defined
in Rule 10b-18) during the three full calendar months preceding the date of such
announcement and (B) the Purchaser’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of such announcement. 

 

10

--------------------------------------------------------------------------------


 

In addition, the Purchaser shall promptly notify the Seller of the earlier to
occur of the completion of such transaction and the completion of the vote by
target shareholders.  Accordingly, the Purchaser acknowledges that its actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 6.03.

 

Section 6.06.  No Dividends.  The Purchaser hereby agrees with the Seller that
the Purchaser shall not declare any cash dividend that is not an Extraordinary
Cash Dividend with an ex-dividend date scheduled to occur during the Contract
Period.

 

Section 6.07.  Delivery or Receipt of Cash. For the avoidance of doubt, other
than payment of the Purchase Price by the Purchaser, nothing in this
Confirmation shall be interpreted as requiring the Purchaser to cash settle this
Transaction, except in circumstances where cash settlement is within the
Purchaser’s control (including, without limitation, where the Purchaser fails
timely to elect to deliver or receive Alternative Termination Delivery Units in
accordance with Section 7.02) or in those circumstances in which holders of the
Common Stock would also receive cash.

 

ARTICLE 7
TERMINATION

 

Section 7.01.  Additional Termination Events.  (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and this Transaction is the sole Affected Transaction if, on any day, the Seller
reasonably determines, that after using commercially reasonable efforts, it is
unable to establish, re-establish or maintain any hedging transactions
reasonably necessary in the normal course of such party’s business of hedging
the price and market risk of entering into and performing under this
Transaction, due to market illiquidity, illegality, lack of availability of
hedging transaction market participants.

 

(b)                       An Additional Termination Event shall occur in respect
of which the Purchaser is the sole Affected Party and this Transaction is the
sole Affected Transaction if (i) a Share De-listing Event occurs; (ii) a Merger
Event occurs; (iii) a Nationalization occurs, (iv) the 10b-18 VWAP on any
Trading Day following the Trade Date shall have been less than $21.75 (subject
to adjustment under Section 8.02) or (v) an event described in paragraph III of
Annex A occurs.

 

(c)                        A “Share De-listing Event” means that at any time
during the Contract Period, the Common Stock ceases to be listed, traded or
publicly quoted on the Exchange for any reason (other than a Merger Event, a
“De-Listing”) and is not immediately re-listed, traded or quoted as of the date
of such de-listing, on another U.S. national securities exchange or a U.S.
automated interdealer quotation system (a “Successor Exchange”), provided that
it shall not constitute an Additional Termination Event if the Common Stock is
immediately re-listed on a Successor Exchange upon its De-Listing from the
Exchange, and the Successor Exchange shall be deemed to be the Exchange for all
purposes.  In addition, in such event, the Seller shall make any commercially
reasonable adjustments it deems necessary to the terms of the Transaction.

 

(d)                       A “Merger Event” means the public announcement,
including any public announcement as defined in Rule 165(f) of the Securities
Act (by the Purchaser or otherwise) at any time during the Contract Period of
any (i) planned recapitalization, reclassification or change of the Common Stock
that will, if consummated, result in a transfer of more than 20% of the
outstanding shares of Common Stock, (ii) planned consolidation, amalgamation,
merger or similar transaction of the Purchaser with or into another entity
(other than a consolidation, amalgamation or merger in which the Purchaser will
be the continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding),
(iii) other takeover offer for the shares of Common Stock that is aimed at
resulting in a transfer of more than 20% of such shares of Common Stock (other
than such shares owned or controlled by the offeror) or (iv) irrevocable
commitment to any of the foregoing.

 

11

--------------------------------------------------------------------------------


 

(e)                        A “Nationalization” means that all or substantially
all of the outstanding shares of Common Stock or assets of the Purchaser are
nationalized, expropriated or are otherwise required to be transferred to any
governmental agency, authority or entity.

 

Section 7.02.  Consequences of Additional Termination Events. (a) In the event
of the occurrence or effective designation of an Early Termination Date under
the Agreement, cash settlement, as set forth in Section 7.02(b), shall apply
unless (i) the Purchaser elects (which election shall be binding) in lieu of
payment of the amount payable in respect of this Transaction pursuant to
Section 6(d)(ii) of the Agreement (the “Termination Amount”), to deliver or to
receive Alternative Termination Delivery Units pursuant to Section 7.03, and
(ii) notifies the Seller of such election by delivery of written notice to the
Seller on the Business Day immediately following the Purchaser’s receipt of a
notice (as required by Section 6(d) of the Agreement following the designation
of an Early Termination Date in respect of this Transaction) setting forth the
amounts payable by the Seller or the Purchaser with respect to such Early
Termination Date (the date of such delivery, the “Default Notice Day”) in which
event (x) if the Termination Amount is owed to the Purchaser, the Seller shall
be obligated to deliver to the Purchaser, or (y) if the Termination Amount is
owed to the Seller, the Purchaser shall be obligated to deliver to the Seller,
the Alternative Termination Delivery Units pursuant to Section 7.03; provided
that the Purchaser’s election to deliver or receive the Alternative Termination
Delivery Units pursuant to Section 7.03 shall not be valid and cash settlement
shall apply if (i) the representations and warranties made by the Purchaser to
the Seller in Section 5.01 are not true and correct as of the date the Purchaser
makes such election, as if made on such date or (ii) in the event that the
Termination Amount is payable by the Purchaser to the Seller, (A) the Purchaser
has taken any action that would make unavailable (x) the exemption set forth in
Section 4(2) of the Securities Act, for the sale of any Alternative Termination
Delivery Units by the Purchaser to the Seller or (y) an exemption from the
registration requirements of the Securities Act reasonably acceptable to the
Seller for resales of Alternative Termination Delivery Units by the Seller,
(B) such Early Termination Date is in respect of an event which is within
Purchaser’s control, or (C) the Purchaser fails to execute a private placement
agreement providing for such resale, which agreement shall be in form and
substance reasonably satisfactory to the Seller, or otherwise fails to comply
with any commercially reasonable requirements imposed by the Seller in respect
of the private placement of the Alternative Termination Delivery Units.  For the
avoidance of doubt, the Purchaser shall enter into an agreement (a “Private
Placement Agreement”) with the Seller (or any affiliate of the Seller designated
by the Seller) in connection with the private placement of such Alternative
Termination Delivery Units by the Purchaser to the Seller (or any such
affiliate) and the private resale of such Alternative Termination Delivery Units
by the Seller (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
offerings of its size, in form and substance commercially reasonably
satisfactory to the Seller.

 

(b)                       If cash settlement applies in respect of an Early
Termination Date, Section 6 of the Agreement shall apply.

 

Section 7.03.  Alternative Termination Settlement.  Subject to Section 7.02(a),
unless cash settlement is applicable pursuant to Section 7.02(b), (i) the Seller
shall, beginning on the first Trading Day following the Default Notice Day and
ending when the Seller shall have satisfied its obligations under this clause
(the “Seller Termination Share Purchase Period”), purchase (subject to the
provisions of Section 4.01 and Section 4.02 hereof) a number of Alternative
Termination Delivery Units equal to (A) the Termination Amount divided by
(B) the Termination Price; and (ii) the Seller shall deliver such Alternative
Termination Delivery Units to the Purchaser on the settlement dates relating to
such purchases; provided that if the Termination Amount is owed to the Seller,
clauses (i) and (ii) of this Section 7.03 shall not apply and, in lieu thereof,
the Purchaser shall, as soon as directed by the Seller after the Default Notice
Day, deliver to the Seller a number of Alternative Termination Delivery Units
equal to the quotient of (A) the Termination Amount divided by (B) the
Termination Price.  Notwithstanding the foregoing, the Purchaser shall not be
required to deliver shares of Common Stock or other securities comprising the
aggregate Alternative Termination Delivery Units in excess of the Purchaser
Share Cap, in each case except to the extent that the Purchaser has available at
such time authorized but unissued shares of such Common Stock or other
securities not expressly reserved for any other uses (including, without
limitation, shares of Common Stock reserved for issuance upon the exercise of
options or convertible debt); provided, however, that such exception shall not
be applicable to the limitation set forth in clause (y) of the definition of
Purchaser Share Cap.  The Purchaser shall not permit the sum of (i) the
Purchaser Share Cap plus (ii) the aggregate number of shares expressly reserved
for any such other uses, in each case whether expressed as

 

12

--------------------------------------------------------------------------------


 

caps or as numbers of shares reserved or otherwise, to exceed at any time the
number of authorized but unissued shares of Common Stock.

 

Section 7.04.  Notice of Default.  If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.

 

ARTICLE 8
ADJUSTMENTS

 

Section 8.01.  Extraordinary Cash Dividends.  If the Purchaser declares any
Extraordinary Cash Dividend that has a record date during the Contract Period,
then prior to or on the date on which such Extraordinary Cash Dividend is paid
by the Purchaser to holders of record, the Purchaser shall pay to the Seller an
amount in cash equal to the product of (i) the amount of such Extraordinary Cash
Dividend and (ii) the theoretical short delta number of shares as of the opening
of business on the related ex-dividend date, as determined by the Calculation
Agent, required for the Seller to hedge its exposure to the Transaction.

 

Section 8.02.  Other Dilution Adjustments.  If (x) any corporate event occurs
having a dilutive or concentrative effect on the theoretical value of the Common
Stock (other than an Extraordinary Cash Dividend or an Ordinary Cash Dividend
but including, without limitation, a spin-off, a stock split, stock or other
dividend or distribution, reorganization, rights offering or recapitalization),
or (y) as a result of the definition of Trading Day (whether because of a
suspension of transactions pursuant to Section 4.02 or otherwise), any day that
would otherwise be a Trading Day during the Contract Period is not a Trading Day
or on such Trading Day, pursuant to Section 4.02, the Seller effects
transactions with respect to shares of Common Stock at a volume lower than
originally anticipated with respect to this Transaction or (z) as a result of
market conditions, the Seller incurs additional costs in connection with
maintaining its hedge position with respect to this Transaction resulting from
the insufficient availability of stock lenders willing and able to lend shares
of Common Stock with a borrow cost not significantly greater than the cost as of
the date hereof and otherwise on terms not materially less favorable to Seller
than those available to it as of the date hereof (in each case without regard to
any increased borrow cost or less favorable terms resulting from changes in the
creditworthiness of Seller),then in any such case, the Calculation Agent shall
make corresponding adjustments with respect to any one or more of the Upside
Threshold, the Minimum Delivery Number and any other variable or term relevant
to the terms of the Transaction, as the Calculation Agent determines appropriate
in good faith and in a commercially reasonable manner to preserve the fair value
of the Transaction to the Seller, and shall determine the effective date of such
adjustment.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Successors and Assigns.  All covenants and agreements in this
Confirmation made by or on behalf of either of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto whether so expressed or not.

 

Section 9.02.  Purchaser Indemnification.  The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person becomes subject arising directly out of or in
connection with this Confirmation or any claim, litigation, investigation or
proceeding relating thereto, and to reimburse, within 30 days, upon written
request, each such Indemnified Person for any reasonable and documented legal or
other expenses incurred in connection with investigating, preparation for,
providing evidence for or defending any of the foregoing, provided, however,
that the Indemnifying Party shall not have any liability to any Indemnified
Person to the extent that such Obligations (i) have resulted from the

 

13

--------------------------------------------------------------------------------


 

gross negligence, breach of agreement or willful misconduct of any Indemnified
Person (and in such case, such Indemnified Person shall promptly return to the
Indemnifying Party any amounts previously expended by the Indemnifying Party
hereunder) or (ii) are trading losses incurred by the Seller as part of its
purchases or sales of shares of Common Stock pursuant to this Confirmation
(unless the Purchaser has breached any agreement, term or covenant herein).

 

Section 9.03.  Assignment and Transfer.  Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates (“Assignee”) with the prior written consent of Purchaser, which
shall not be unreasonably withheld or delayed.  Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Seller to
purchase, sell, receive or deliver any shares of Common Stock or other
securities to or from the Purchaser, Seller may designate any of its affiliates
to purchase, sell, receive or deliver such shares of Common Stock or other
securities and otherwise to perform the Seller’s obligations in respect of this
Transaction and any such designee may assume such obligations.  The Seller shall
be discharged of its obligations to the Purchaser only to the extent of any such
performance.  For the avoidance of doubt, Seller hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of Seller’s
obligations in respect of this Transaction are not completed by its designee,
Seller shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.

 

Section 9.04.  Calculation Agent.  Whenever the Calculation Agent is required to
act or to exercise judgment in any way with respect to this Transaction, it will
do so in good faith and in a commercially reasonable manner.

 

Section 9.05.  Non-confidentiality.  The Seller and the Purchaser hereby
acknowledge and agree that subject to Section 6.03 each is authorized to
disclose every aspect of this Confirmation and the transactions contemplated
hereby to any and all persons, without limitation of any kind, and there are no
express or implied agreements, arrangements or understandings to the contrary.

 

Section 9.06.  Unenforceability and Invalidity.  To the extent permitted by law,
the unenforceability or invalidity of any provision or provisions of this
Confirmation shall not render any other provision or provisions herein contained
unenforceable or invalid.

 

Section 9.07.  Securities Contract.  The parties hereto agree and acknowledge as
of the date hereof that (i) the Seller is a “financial institution” within the
meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Confirmation is intended to be a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
entitled to the protection of Sections 362(b)(6) and 555 of the Bankruptcy Code.

 

Section 9.08.  No Collateral, Netting or Setoff.  Notwithstanding any provision
of the Agreement, or any other agreement between the parties, to the contrary,
the obligations of the Purchaser hereunder are not secured by any collateral. 
Obligations under this Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under this Transaction, whether arising under the Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

Section 9.09  Notices.  Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Confirmation, may be made by
telephone, to be confirmed in writing to the address below.  Changes to the
information below must be made in writing.

 

(a)                                  If to the Purchaser:

 

Covance Inc.

210 Carnegie Center
Princeton, New Jersey 08540

 

14

--------------------------------------------------------------------------------


 

Attention:  William E. Klitgaard

Title:  Corporate Senior Vice President and Chief Financial Officer

Telephone No:  XXX-XXX-XXXX

Facsimile No:   XXX-XXX-XXXX

 

With a copy to:

 

Attention:  Ross Hyams

Title:  Associate General Counsel and Assistant Secretary

Telephone No:  XXX-XXX-XXXX

Facsimile No:   XXX-XXX-XXXX

 

(b)                                 If to the Seller:

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

4 New York Plaza, Floor 18

New York, NY  10004-2413

Attn:  Mariusz Kwasnik

Title:  Operations Analyst

EDG Corporate Marketing

Telephone: XXX-XXX-XXXX

Facsimile: XXX-XXX-XXXX

 

15

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

 

Yours sincerely,

 

 

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association, London Branch

 

 

 

 

 

By:

/s/ Jeffrey Zajkowski

 

 

Name: Jeffrey Zajkowski

 

 

Title: Managing Director

 

Confirmed as of the date first
above written:

 

COVANCE INC.

 

 

By:

/s/ William E. Klitgaard

 

 

Name: William E. Klitgaard

 

 

Title: Corporate Senior Vice President and

          Chief Financial Officer

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746.

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

[g205203kg03i001.jpg]

 

ANNEX A

 

COMMUNICATIONS PROCEDURES

 

November 8, 2010

 

I.                                         Introduction

 

Covance Inc., a Delaware corporation (“Counterparty”) and J.P. Morgan Securities
LLC, as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”) have adopted these communications procedures (the “Communications
Procedures”) in connection with entering into the Confirmation (the
“Confirmation”) dated as of November 8, 2010 between JPMorgan and Counterparty
relating to the sale by JPMorgan to Counterparty of common stock, par value
$0.01 per share, or security entitlements in respect thereof (the “Common
Stock”) of the Counterparty.  These Communications Procedures supplement, form
part of, and are subject to the Confirmation.

 

II.                                     Communications Rules

 

1.                                       From the date hereof until the end of
the Contract Period, Counterparty and its Employees and Designees shall not
engage in any Program-Related Communication with, or disclose any Material
Non-Public Information to, any EDG Trading Personnel.  Except as set forth in
the preceding sentence, the Confirmation shall not limit Counterparty and its
Employees and Designees in their communication with Affiliates and Employees of
JPMorgan, including without limitation Employees who are EDG Permitted Contacts.

 

III.                                 Termination

 

If, in the sole judgment of any EDG Trading Personnel or any affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or affiliate or
Employee of JPMorgan shall immediately terminate such Communication.  In such
case, or if such EDG Trading Personnel or affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication.  If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its affiliates in respect of the Confirmation, it shall be an Additional
Termination Event with respect to the Confirmation.

 

IV.                                 Definitions

 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Confirmation.  As used herein, the following words and
phrases shall have the following meanings:

 

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its affiliates or Employees, on the other
hand.

 

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.

 

A-1

--------------------------------------------------------------------------------


 

“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. James Rothschild, Mr. David Seaman and Mr. Jeffrey J.
Zajkowski or any of their designees; provided that JPMorgan may amend the list
of EDG Permitted Contacts by delivering a revised list of EDG Permitted Contacts
to Counterparty.

 

“EDG Trading Personnel” means Graham Orton, Michael Tatro and any other Employee
of the public side of the Equity Derivatives Group or the Special Equities Group
of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG Permitted Contacts are not EDG Trading Personnel.

 

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

 

“Material Non-Public Information” means information relating to the Counterparty
or the Common Stock that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from the
Counterparty to its shareholders or in a press release, or contained in a public
filing made by the Counterparty with the Securities and Exchange Commission and
(b) a reasonable investor might consider to be of importance in making an
investment decision to buy, sell or hold shares of Common Stock.  For the
avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.

 

“Program-Related Communication” means any Communication the subject matter of
which relates to the Confirmation or any Transaction under the Confirmation or
any activities of JPMorgan (or any of its affiliates) in respect of the
Confirmation or any Transaction under the Confirmation.

 

A-2

--------------------------------------------------------------------------------


 

[g205203kg05i001.jpg]

 

ANNEX B

 

PRICING SUPPLEMENT

 

This Pricing Supplement is subject to the Confirmation dated as of November 8,
2010 (the “Confirmation”) between J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (the “Seller”), and
Covance Inc., a Delaware corporation (the “Purchaser”).  Capitalized terms used
herein have the meanings set forth in the Confirmation.

 

1

Discount:

$0.12

 

 

 

2

Initial Number of Shares

3,500,000 shares of Common Stock

 

 

 

3

Upside Threshold:

Subject to the proviso contained in Section 2.04(b), 112% of the Hedging Price.

 

 

 

4

Contract Fee:

$0.00

 

 

 

5

Valuation Completion Date:

The Trading Day, during the period commencing on and including the 87th Trading
Day following the Hedging Completion Date and ending on and including the
Expiration Date, specified as such by the Seller, in its sole judgment, by
delivering a notice designating such Trading Day as a Valuation Completion Date
by the close of business on the Business Day immediately following such Trading
Day; provided that if the Seller fails to validly designate the Valuation
Completion Date prior to the Expiration Date, the Valuation Completion Date
shall be the Expiration Date.

 

B-1

--------------------------------------------------------------------------------


 

[g205203kg05i002.jpg]

 

EXHIBIT A

 

FORM OF HEDGING COMPLETION NOTICE

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

277 Park Avenue, 11th Floor

New York, New York 10172

 

 

[Date]

 

Covance Inc.

210 Carnegie Center
Princeton, New Jersey 08540

 

Ladies and Gentlemen:

 

This letter is a hedging completion notice within the meaning of
Section 2.04(c) of the Confirmation dated as of November 8, 2010 (the
“Confirmation”) between Covance Inc. (the “Purchaser”) and JPMorgan Chase Bank,
National Association, London Branch (the “Seller”), by J.P. Morgan Securities
LLC, as its agent.  Capitalized terms used herein have the meanings set forth in
the Confirmation.

 

This hedging completion notice relates to the Transaction described in the
Confirmation.  Upon the terms and subject to the conditions of the Confirmation,
the terms of the Transaction shall be as follows:

 

1.  Hedging Price:

[                    ].

2.  Upside Threshold:

[                    ]

3.  Minimum Delivery Number:

[                    ].

4.  First Day of the Averaging Period:

[                    ].

 

 

 

Very truly yours,

 

 

 

J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association, London Branch

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Confirmed:

 

 

 

COVANCE INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh-A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Letterhead of Purchaser]

 

JPMorgan Chase Bank, National Association

c/o J.P. Morgan Securities LLC

277 Park Avenue

11th Floor

New York, New York 10172

 

Re:          Accelerated Purchase of Equity Securities

 

Ladies and Gentlemen:

 

In connection with our entry into the Confirmation dated as of November 8, 2010
(the “Confirmation”), we hereby represent that set forth below is the total
number of shares of our common stock purchased by or for us or any of our
affiliated purchasers in Rule 10b-18 purchases of blocks (all defined in
Rule 10b-18 under the Securities Exchange Act of 1934) pursuant to the
once-a-week block exception set forth in Rule 10b-18(b)(4) during the four full
calendar weeks immediately preceding the first day of the Averaging Period (as
defined in the Confirmation) and the week during which the first day of the
Hedging Period occurs.

 

Number of Shares:

 

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

 

 

Very truly yours,

 

 

 

 

 

COVANCE INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Exh-B-1

--------------------------------------------------------------------------------